Case 7:18-cv-10395 Document 1-2 Filed 11/08/18 Page 1 of 19

EXHIBIT B

Case 7:18-cv-10395 Document 1-2 Filed 11/08/18 Page 2 of 19

ivi§m E§<§§§§e

Sczence-Bas)d
Medlcme

§§§§§§i§z§z §§§e.§§§ § §§§§t§§§§§§r§i§§ §§ §§'§§r§§§ § §§§;d§§§n§

Legal Lyme

Another “Chronic
Lyme” \/l P disciplined
by NY medical
authorities Bernard
Ra)den

§§§:§§§ § §§ §§§§§§§ §§§ §§§§i §§§§’ §§'§§§§§§:”§ §§ §§§ §.:§§§:§§§§§§

§§§§§§§§§§§§ §§ §§ §§§‘§ §§§ §§§§ §§§§§§§§
§§;§§§:;§§§§ §§§§§§§ §§ § §§: §§ §§§§§i z§§§§ §§:§§‘?

§§§§n B§§Z§§rzy §§ N§§J§m§§§ §§ 331 §

Case 7:18-cv-10395 Document 1-2 Filed 11/08/18 Page 3 of 19

Case 7:18-cv-10395 Document 1-2 Filed 11/08/18 Page 4 of 19

 

Bernard Rax|en, l\/lD, Who devotes more than QQ% of his practice to the

 

treatment of so-called “chronic Lyme” disease, is on a three-yearprobation
imposed bythe NeW York State Board for Professional l\/ledical Conduct
(BPl\/lC). Raxlen agreed to probation and a lengthy list of practice requirements
last month following allegations, filed in September, of negligence,
incompetence gross negligence, gross incompetence, and failure to maintain
adequate patient records. |n doing so, he becomes the second “Lyme literate"
V|P disciplined by the NY medical authorities this year. Based on similar
charges of professional misconduct, David C_ameron_,l\/lD, Was also put on

probation With numerous practice restrictions in June.

Who is Bernard Rax|en,
l\/lD?

Raxlen is a psychiatrist and solo “chronic Lyme” practitioner in New York City

Who says he’s “successfully treated” over 3,500 cases of tick-borne disease in

Case 7:18-cv-10395 Document 1-2 Filed 11/08/18 Page 5 of 19

the past 15 years. (He named his practice “Lyme Resource l\/ledical of New
York.”) l-le touts a “total comprehensive treatment program which utilizes both
oral and intravenous (lV) antibiotic treatment.” lt doesn’t come cheap, either. /-\n
initial visit with Raxlen costs $1,200 with follow-up visits between $600 and
$700. A PlCC-line insertion (presumably for long-term antibiotics) is $750 and a

“nutritional l\/” is $150. He does not accept public or private insurance

Raxlen has a history of disciplinary actions against him in two states stretching

 

back almost 20 years. ln Connecticut, where he was formerly licensed, he was
reprimanded and paid a total of $35,000 in civil penalties in two cases arising
out of his refusal to provide patient records to the Health Department and
insurance companies, even though patients had signed releases He was also
disciplined for inappropriate prescribing and failing to maintain malpractice
insurance Because these infractions constituted professional misconduct in

New Yorl< as well, he was subject to two disciplinary actions in that state,

 

resulting in censure, reprimand and a $2,500 fine.

According to the Chicago Tr__i'bune, Ra)<len had other professional misconduct
charges brought against him by Connecticut authorities but they were ultimately
dropped The Tribune reported that, in one case, Raxlen was charged with
telling a patient with Lou Gehrig’s disease (ALS) that she had Lyme disease and
treating her with an illegal drug from Germany. l-le told the reporter that the
relationship between ALS and Lyme was “unclear,” even though Al_S experts

concluded that there was no evidence of a connection

Per his New York State Department of Health physician profile (just type his
name into the search engine), Raxlen completed residency training in psychiatry
and lists his specialty as psychiatry, but he is not board certified in any specialty
He did not train in internal medicine, family medicine or pediatrics (although he
treats pediatric patients), specialties that normally treat routine Lyme infections.
Nor did he train in infectious diseases, experts to whom patients with more

complicated cases of Lyme would normally be referred by other practitioners

Case 7:18-cv-10395 Document 1-2 Filed 11/08/18 Page 6 of 19

Yet, he is described by the international Lyme and Associated Disease Society

 

(lLADS) as a “leader in Lyme disease treatment and research.” ln fact, he is a
founding member of ll_/-\DS, former Secretary of the Board, and has taught a

number of lLADS courses He was a co-author of the original ll_ADS guidelines

 

for the treatment of tick-borne diseases Despite their troubling disciplinary
status, both he and David Cameron are scheduled to speak at the lLADS

Annual Scientific Conference, which starts today in Boston.

 

How can this be? How can one be a leading light in lLADS with a disciplinary

history like Raxlen’s and no graduate medical education in infectious diseases?

“l_yme literate” physicians like Raxlen have fabricated a disease they call
“chronic l_yme,” which they regularly “diagnose” and treat with long-term
antibiotics, sometimes for months to years. Board-certified infectious diseases
doctors and other “conventional” physicians all agree that “chronic Lyme” is not
a valid diagnosis and rely on well-conducted trials showing that long-term
antibiotics do not substantially improve the outcome for patients diagnosed with
so-called “chronic Lyme.” Long-term antibiotics can, in fact, result in serious

harm, including death, a subject our good friend Orac covered recently over on

 

Respectful insolence. Orac’s post nicely summarizes the differences between

11 ll

real Lyme disease and “chronic Lyme, a prototypical fake medical diagnosis,”
and the dangers of long-term antibiotics, as have posts on SBl\/l, here, here,

here, and here.

The CDC, the lnfectious Diseases Society of America (lDSA), the American

 

 

Academy of Pediatrics, the American College of Physicians, the Medical Lefter

and the American Academy of Neurology ail reject the notion that “chronic

 

Lyme” exists and that long-term antibiotics are an appropriate treatment There

 

is something called “post-treatment Lyme disease syndrome,” but responsible

medical authorities do not equate this syndrome with the nebulous symptoms

 

and unvalidated lab tests of “chronic Lyme” and specifically reject the utility long-

term antibiotic treatment based on well-conducted clinical trials. None of this is

Case 7:18-cv-10395 Document 1-2 Filed 11/08/18 Page 7 of 19

to say that patients who’ve been told they have “chronic Lyme” are not truly

suffering, a fact that makes “Lyme literate” practices all the more reprehensible

None of this stopped “Lyme literate” doctors from bending together to form
lLADS and issuing their ownguidelines for the diagnosis and treatment of

“chronic Lyme,” guidelines based on very low levels of evidence that are

 

accepted only by themselves and, in contrast to the lDSA guidelines no other

 

professional medical organization lLADS teaches physicians and other

 

practitioners how to become “Lyme literate.” ll_ADS, again in contrast to lDSA, is

not an ACCl\/lE-accredited provider of continuing medical education although,

 

for some inexplicable reason, the Westchester [County, NY] l\/ledical Society
has teamed up with lLADS and is using its accrediting authority to grant Cl\/lE

credit for some of the talks (also here_) at the lLADS Scientific Conference.

 

Despite the lack of evidence that “chronic Lyme” is a valid diagnosis and the
lack of efficacy as well as the risks of long-term antibiotic treatment, ll_ADS

heaithcare providers currently treat more than iO0,000 patients with “chronic

 

Lyme” and tick-borne diseases in the USA and around the world. Given media
reports that patients can spend $i0,000 to $35,000 for treatment “Lyme

 

literacy" translates into millions of dollars for practitioners

While it may be profitable, “Lyme literate” doctors risk running afoul of state
medical boards Raxlen is just one among lLADS-trained, “Lyme literate”

physicians who have had their medical practices questioned by their peers, up

 

to and including discipline imposed by state authorities (also, here and here).

 

With that background, let’s look at the aiiegations against Raxien and the terms

 

thiS probation

Case 7:18-cv-10395 Document 1-2 Filed 11/08/18 Page 8 of 19

The BPl\/lC v. Raxlen

New York’s medical misconduct procedures do not require the physician
charged to stipulate to any particular acts of misconduct as a condition of
settling his case. The physician can, as Raxlen did here, simply state he is
unable to “successfully defend against at least one of the acts of misconduct
alleged” and agree to the imposition of sanctions This means the allegations in
the state’s Statement of Charges were never proven, as it was unnecessary to
reach a decision on the factual issues once Raxlen agreed to a settlement
However, per the Office of Professional l\/ledical Conduct’s (OPl\/lC) standard
procedures the allegations were based on expert review of Raxlen’s patients’

records and they remain uncontested by him.

The allegations of misconduct arise out of Raxlen’s care of eight patients As is
typical of “chronic Lyme” diagnosis and treatment patients (whose identities are

protected) presented with a variety of disparate symptoms such as;

 

» Patient A: freezing, burning, air hunger, weakness fatigue, neck pain and

intestinal pain,

- Patient E: fatigue, migraines, neck pain, joint pain, numbness and
tingling, irritability, sound, light and temperature sensitivity and

nonrestorative sleep.

' Patient G: back pain, abdominal pain, feet pain, extremity weakness

anxiety, depression and mood swings

' Patient H (who got the Hickman catheter and numerous antibiotics
mentioned below): mouth, teeth and jaw pain, confusion, forgetfulness,

irritability and mood swings

Case 7:18-cv-10395 Document 1-2 Filed 11/08/18 Page 9 of 19

Diagnosis and treatment of “chronic Lyme” is never mentioned, a wise decision

on the part of the BPI\/lC prosecutors in light of the iii-conceived New York law

 

protecting “Lyme literate” doctors from prosecution

66 based solely upon the recommendation or provision of a
treatment modality by a licensee that is not universally
accepted by the medical profession, including but not
limited to, varying modalities used in the treatment of
lyme disease and other tick-borne diseases

lnstead, the BPl\/lC focused on the fact that Raxlen had failed in the most basic
tenets of good medical care, although the fingerprints of “chronic Lyme”
diagnosis and treatment such as failure to consider alternative diagnoses
prescribing lV antibiotics and using a Hickman catheter, are all over the

charges The charges included:

- Repeatedly failing to perform or note in the patient’s chart a
comprehensive history and appropriate physical exam, including (despite
his being a psychiatrist) a psychiatric history, neuropsychological testing

and mental health status exam.

~ Failing to construct a differential diagnosis and pursue a thorough

diagnostic evaluation prior to instituting a treatment plan.

- inappropriate prescribing, including prescribing Rifampin for a patient on

 

Tamoxifen and prescribing addictive medications prior to a making a

diagnosis and without considering non-addictive treatment

~ inappropriately relying on Applied Kinesiology (which is quackery) to

formulate a diagnosis

- Placement of a Hickman catheter without medical necessity

Case 7:18-cv-10395 Document 1-2 Filed 11/08/18 Page 10 of 19

- lnappropriately administering antibiotics including intravenous lnvanz,
Clindamycin, Flagyl, Rifampin, l\/linocycline, l\/lepron, Plaquenil and

Bactrim, all of these for one patient

' Failure to present or note in the patient’s chart potential risks benefits

side effects and safe use of prescribed medications

- Failure to appropriately identify address and/or follow-up on potential

side effects

- Treating inappropriately with an ongoing and/or escalating medication
regimen without appropriate physical exams and clinical reassessment

for consideration of alternative diagnoses and treatment

~ Poor record-keeping

These allegations resulted in charges of negligence, incompetence gross
negligence, gross incompetence and failure to maintain adequate patient
records As noted, Raxlen agreed to a three-year probation in addition to the

imposition of conditions on his practice He must, among other things:

- Communicate to patients the nature of his medical role, whether it be a
primary care physician responsible for the patients general medical
condition, or for a defined or limited purpose and/or as a practitioner of a

particular medical specialty

~ Obtain written informed consent addressing all aspects of treatment and
document same including documentation of all discussions with the
patient about the nature and scope of his evaluation and treatment and

the patients need to pursue “conventional medical care elsewhere.”
' Document all histories and physicals.

' Refer patients to primary care physicians specialists or consultants for
further evaluation and/or treatment where medically warranted and

provide these physicians with all relevant patient information

Case 7:18-cv-10395 Document 1-2 Filed 11/08/18 Page 11 of 19

' Cooperate fully with the state in enforcing the Consent Order and timely
respond to all state requests for written periodic verification of his

compliance and all documents

What now?

Based on a birthdate of 1938 in his state physician profile Raxlen is either
already, or soon will be, 79 years old. One wonders whether he will continue his
practice in face of these new sanctions although his website is still trying to

attract patients

Sadly, the “chronic Lyme” lobby responsible for passing the law protecting
“Lyme literate” doctors has its sights seton even greater rewards Several bills
are pending in the NY legislature which would force insurers to cover “chronic
Lyme” treatment (Assembly Bill 114, Senate Bill 4713, Senate Bill 670). Other
bills give them the opportunity to argue in yet another venue for insurance
coverage (Assembly Bill 4863, Senate Bill 2168, Assembiy Bili 6927).

 

 

ln any event, it is commendable that the Board for Professional l\/ledical Conduct
has not let New York’s unfortunate law get in the way of its prosecuting
physicians who take advantage of patients with a diagnosis of “chronic Lyme”
no matter how they frame the specific charges With two leading NY “Lyme
literate” physicians now on probation and under strict orders to clean up their
acts it remains to be seen what effect this might have on other “Lyme literate”

doctors in the state

Posted in: i_egai, Lyme Tagged in: Bernard Ra)<len, chronic Lyme

disease legal decision, Lyme-literate lviDs, new york

Case 7:18-cv-10395 Document 1-2 Filed 11/08/18 Page 12 of 19

Posted byJann Bellamy

Jann J. Bellamy is a Florida attorney and lives in Tallahassee, She
is one of the founders and Board members of the Society for
Science-Based lvledicine (SfSBl\/l) dedicated to providing accurate
information about CAl\/l and advocating for state and federal laws
that incorporate a science-based standard for all health care
practitioners She tracks state and federal biils that would allow
pseudoscience in health care for the SfSBl\/l website Her posts

are archived here

All Posts V\/ebsite

Case 7:18-cv-10395 Document 1-2 Filed 11/08/18 Page 13 of 19

   

   

loin our Patron

Join The Society for SBl\/l Y

Buy an e-book:
- SBi\/i e-Books for Kindle

~ SBi\/l e-Books for iBooks

' SBl\/l e-Books for Nook

Dr. Hall’s video SBl\/l course

Case 7:18-cv-10395 Document 1-2

Categories

Acupuncture

Announcements

Basic Science

Book & movie reviews

Cancer

Chiropractic

Clinical Trials

Computers & lnternet

Critical Thinking

Dentistry

Energy i\/ledicine

Epidemiology

Evoiution

Faith l-iealing & Spirituality

i-lealth Fraud

l-ierbs & Supplements

l-listory

Filed 11/08/18

Page 14 of 19

Case 7:18-cv-10395 Document 1-2

Horneopathy

Humor

Legal

i\/ledical Academia

l\/ledical Ethics

Naturopathy

Neuroscience/l\/lental l-lealth

Nutrition

Obstetrics & gynecoiogy

Ophthalmology

Pharmaceuticals

Poiitics and Regulation

Public l-lealth

Reiigion

Science and i\/ledicine

Science and the l\/ledia

Surgical Procedures

Traciitional Chinese l\/ledicine

\/accines

Filed 11/08/18

Page 15 of 19

Case 7:18-cv-10395 Document 1-2 Filed 11/08/18 Page 16 of 19

- Veterinary medicine

Case 7:18-cv-10395 Document 1-2 Filed 11/08/18 Page 17 of 19

Recent Comments

View all recent comments

' ciaparker2
The old DPT was very reactive l reacted to it at three months old with
screaming syndrome for several days and nights vaccine
encephalitis. My younger brother reacted to him by beating his
head...

/-\ntivaccine propaganda from Dr. W. Gifford-Jones in The Toronto

Sun - 6 minutes ago

  

SchroedingersDog
Life is hard, and even harder when we are stupid.

Goop and Dr. l\/lark Hyman join forces for some functional medicine

heavy metal fear mongering ~ 9 minutes ago

  

' SchroedingersDog
lsn’t it a little late to be still fighting the Vietnam war?

Goop and Dr. i\/lark Hyman join forces for some functional medicine

heavy metal fear mongering ~ 9 minutes ago

Case 7:18-cv-10395 Document 1-2 Filed 11/08/18 Page 18 of 19

  

' s:~;~>“~‘l~wV\/indriven
Unfortunate|y, there are always poor suckers who believe that if they
emulate the rich suckers that they too will somehow become rich - or

at least feel richer.

Goop and Dr. l\/lark Hyman join forces for some functional medicine

heavy metal fear mongering ~ 11 minutes ago

- chris
You are just one of the reasons this bit of satire is true:

 

http://thesciencepost.com/a... The subject of this article is a book by
JB Handley. Handley,...

J.B. Handley versus vaccine science Again. Not surprisingly J.B.

loses - 12 minutes ago

View all recent comments

Donate to support science!

if you prefer to make a one time donation, please use the link below

 

Case 7:18-cv-10395 Document 1-2 Filed 11/08/18 Page 19 of 19

Next

Risks of a Gluten-Free Diet

November 8, 2017

Previous

Why do some women refuse treatments for their br.,p.

November 13, 2017

t DlSCORD

 

19 §:§;é;b § ;;i§»é;{§iif

 

Deveiopment by Digital Gravity lviedia j © 2018 Paperback Theme by Array

